department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years all dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend w date x date y state z state program dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code on date w you attest that you were incorporated on date x in the state of y you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 of the code that your organizing document does not expressly empower you to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 you also attest that you are organized and operated exclusively to further charitable purposes specifically you attest you will e e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially letter rev catalog number 47628k e e e not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities in addition the description of mission or most significant activities in your form 1023ez application states that your goal is to fundraise for educate and advocate for and disseminate funds to patients of the z which identifies and oversees patients who have been approved to receive medicinal marijuana in the state of y as well as oversee the dispensaries that distribute it you further indicated that you aim to lessen the burden on those patients in the program who might otherwise have no options subsequently detailed information was requested concerning your activities you responded that you plan to raise funds to donate to a dispensary charity care fund to assist individuals with demonstrated financial need to offset the cost associated with medical marijuana including transportation_expenses to the local dispensary individuals are required to apply for this assistance and meet with a dispensary advocate the selection process is conducted by your executive board and relatives of your board or anyone serving on a selection committee is not eligible to receive assistance the recipient once approved will receive assistance with one month’s supply per calendar_year directly from local dispensaries who have agreed to allow your patients to receive from the charity care fund no funds will be given directly to the recipients moreover you will meet your stated goals through monthly educational events such as workshops and seminars in addition you plan to conduct community outreach and advocacy activities on a daily basis your events are free of charge and open to your executive board patients using medical marijuana and the general of your total overall efforts and resources will be devoted to your advocacy public you also stated that and outreach efforts will be spent on conducting fundraising events will be toward conducting educational events and the final you have a volunteer board consisting of activities and if approved will seek a commercial venue individuals finally you currently use donated space for your law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the letter rev catalog number 47628k code an organization will not be operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose u s c section defines marijuana as all parts of the plant cannabis sativa l whether growing or not the seeds thereof the resin extracted from any part of such plant and every compound manufacture salt derivative mixture or preparation of such plant its seeds or resin u s c section c sch i c lists marijuana as a hallucinogenic substance and includes it on schedule i of the schedules of controlled substances a schedule i substance is a substance that has a high potential for abuse has no currently accepted medical use in treatment in the united_states and there is a lack of accepted safety for use of the drug under medical supervision u s c sec_841 known as the controlled substances act states that it is illegal for anyone to knowingly or intentionally manufacture distribute or dispense or possess with intent to manufacture distribute or dispense a controlled substance the revrul_75_384 1975_2_cb_204 -holds that a nonprofit organization whose purpose was to promote world peace disarmament and nonviolent direct action did not qualify for exemption under sec_501 or c sponsor antiwar protest demonstrations in which demonstrators were urged to violate local ordinances and commit acts of civil disobedience citing the law of trusts the ruling stated that all charitable organizations are subject_to the requirement that their purposes cannot be illegal or contrary to public policy organization's primary activity was to in 326_us_279 66_sct_112 l monexempt purpose ed c b the supreme court held that the presence of a single if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 95_us_303 24_led_450 the court noted that a charitable use where neither law nor public policy forbids may be applied to almost anything that tends to promote the well-doing and well-being of social man in 505_f2d_1068 6th cir the court held that an organization has the burden of proving that it satisfies the requirements of the particular exemption statute the court noted that whether an organization has satisfied the operational_test is a question of fact the court case 532_us_483 121_sct_1711 l ed 2d reiterates that there is only one exception for cannabis government-approved research projects it is clear from the text of the act that congress has made a determination that marijuana has no medical benefits worthy of an exception id pincite in mysteryboy inc v commissioner t c memo the tax_court held that the organization failed the operational_test partly because the organization proposed to promote illegal activities letter rev catalog number 47628k application of law you are not operated exclusively for exempt purposes under sec_501 of the code an organization can be recognized as exempt under sec_501 of the code only if it shows that it is both organized and operated exclusively for charitable educational or other exempt purposes if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 you do not satisfy the operational_test of sec_1_501_c_3_-1 whether an organization operates exclusively in furtherance of an exempt_purpose is a question of fact an organization seeking tax-exempt status under sec_501 of the code carries the burden of proving that it satisfies the requirements of the statute see harding hospital f 2d pincite only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states u s pincite the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you are providing financial assistance to patients using medical marijuana by paying for a one-month supply federal_law does not recognize any health benefits of marijuana and classifies it as a controlled substance u s c sec_812 furthermore federal_law prohibits the manufacture distribution possession or dispensing of a controlled substance u s c sec_841 congress has made a determination that marijuana has no medical benefits worthy of an exception to the general_rule that the manufacture and distribution of cannabis is illegal oakland cannabis buyers' coop u s pincite current federal_law prohibits the use of marijuana and cannabis except in limited circumstances those limited circumstances do not include its use for medicinal purposes the fact that your state legalized distribution of marijuana and cannabis to a limited extent is not determinative because under federal_law distribution of marijuana is illegal because you advocate and engage in activities that contravene federal_law you serve a substantial nonexempt purpose while the organization described in revrul_75_384 had the goal of educating the public on the benefits of topics such as world peace and disarmament its primary means of meeting their goals precluded them from receiving exemption under sec_501 their activities were deemed to induce or encourage the commission of criminal acts by means of civil disobedience by planning or sponsoring these events intentionally as the ruling states highlighting the law of trusts all charitable trusts and by implication all charitable organizations are subject_to the requirement that their purposes may not be illegal or contrary to public policy while medical marijuana may currently be legal in the state you reside it is currently not recognized as legal by federal_law therefore despite any educational or charitable purpose you may plan to achieve through your activities you are promoting an illegal activity under federal_law therefore you are not operating for an exclusive purpose within the meaning of sec_501 of the code in addition in the case of mysteryboy v commissioner it was found that the organization was encouraging an activity that violated public policy as reflected in federal and state laws therefore the organization was found not to be exempt from federal_income_tax because your activity of providing funding to patients for medical marijuana is violating public policy you do not qualify for exemption under sec_501 of the code also united_states v oakland cannabis buyers' cooperative further reiterates that federal_law prohibits the manufacture distribution possession or dispensing of a controlled substance except for government-approved research projects you have not provided any evidence that you are conducting or promoting a program of this kind and while medical marijuana may provide a benefit to those you plan to assist by raising funds to provide letter rev catalog number 47628k access to those who may not be able to afford it federal_law again currently does not accept the use of marijuana for medicinal purposes therefore you do not qualify under sec_501 of the code conclusion based on the information provided you do not qualify for exemption because you are not operated exclusively for c purposes while some of your activities may be educational and charitable in nature and may be considered legal by the state you are currently operating in you are conducting substantial non-exempt activities as you are promoting an activity that is considered illegal by federal_law therefore you do not qualify for exemption under sec_501 of the code if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status letter rev catalog number 47628k if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
